DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 16-18, 20rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, “the diameter” lacks antecedent basis.  Regarding claim 16-18, it is unclear what these claims are dependent on.  The claims recite them dependent on claims 10-12; however, claims 10-12 are directed to a packaging assembly and not to a package medical device.  Therefore, it is not clear what the scope of the claims recited are.  For purposes of examination, claims will be treated as directed to the packaging assembly of claims 10-12; however, clarification of the scope of the claims is required. Furthermore, claim 20 is dependent on a misnumbered claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2011/0178506 to Numata et al. (Numata).
Regarding claim 1, Numata discloses a packaging assembly (Fig 1) for an elongated medical device (2), the assembly comprising a carrier tube (3) having a first end (at 81) with a first opening, a second end (A, Fig 1 below) with a second opening, a tube body (5) defining a lumen extending between first and second opening, the tube configured to receive a portion of the elongated medical device within the lumen (Fig 1), a securement member (4) coupled to the carrier tube, the securement member including a body (40a, Fig 10) defining a tapered channel (482) extending into the body (Fig 11), the tapered channel including an inner surface configured to engage outer surface of the device (Figs 11-12).  In particular, the distal end of the device is squeezed within the channel as shown in Fig 12.

    PNG
    media_image1.png
    676
    626
    media_image1.png
    Greyscale


Regarding claim 2, Numata further discloses inner surface of tapered channel configured to releasably engage outer surface of medical device such that medical device is releasable secured to the securement device (Fig 12, €0106).
Regarding claim 3, Numata further discloses inner surface of the channel configured to frictionally engage the outer surface of the medical device since it has the structure as recited (Fig 12).
Regarding claim 4, as best understood, Numata discloses tapered channel (482) has a first end (top of 482 adjacent 48) and a second end (bottom of 482 where where 21(2) is), the tapered channel being larger at the first end than at second end.

Regarding claim 6, Numata further discloses the tapered channel of the securement member having a first end including an opening (top of 482, Fig 11) defined by the body of the securement member and a second closed end (bottom of 482, Fig 11).
Regarding claim 7, Numata further discloses the tapered channel continuously tapers in diameter from first end (top of 482, Fig 11) to second end (bottom of 482, Fig 11).
Regarding claim 8, Numata further discloses securement member (4) coupled to carrier tube (3) adjacent first opening (at 81) in the carrier tube.
Regarding claim 9, Numata further discloses the securement member (4) releasably coupled to carrier tube (3) (Fig 7).
Regarding claim 10, Numata further discloses the securement member (4) coupled to the carrier tube (3) by a clip (91, Fig 7).
Regarding claim 12, Numata further discloses inner surface of tapered channel including a surface texture that can releasably engage outer surface of medical device (Fig 11-13).
Regarding claim 13, Numata further discloses inner surface of tapered channel made of a material (polymer) that has a durometer that can relesably engage outer surface of a medical device.
Regarding claim 14, Numata further discloses tapered channel (482) extend along a longitudinal axis, inner surface of the tapered channel tapered at an angle relative to longitudinal axis (vertical line at the center of the channel), and the taper angle configured to allow inner surface of the channel relesably engage outer surface of medical device (Fig 12).

Regarding claims 16-18, as best understood, since the prior art has the structure of the channel and securement member as recited, then it would be capable of functioning with a medical device as recited.

Claim 11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata.
Regarding claim 11, Numata does not teach the clip of monolithic construction with the securement member (4); however, it would have been obvious to one of ordinary skill in the art to make the two parts integral to facilitate manufacture since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965).

Regarding claim 20, as best understood, Numata further discloses an obvious method where inner surface of tapered channel (482) is configured to frictionally engage outer surface (21) of the medical device such that the medical device is relesably secured to securement device (Fig 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735